ACCEPTED
                                                                                           12-15-00039-CR
                                                                              TWELFTH COURT OF APPEALS
                                                                                            TYLER, TEXAS
                                                                                      11/6/2015 9:13:10 PM
                                                                                                 Pam Estes
                                                                                                    CLERK

                              Cause No. 12-15-00039-CR

                                                                           FILED IN
                                                                    12th COURT OF APPEALS
                                                                         TYLER, TEXAS
                           In the Court of Appeals for the
                                                                    11/6/2015 9:13:10 PM
                        Twelfth Judicial District at Tyler, Texas          PAM ESTES
                                                                             Clerk



                                     Taurus Jenkins,
                                       Appellant

                                            v.

                                     State of Texas,
                                        Appellee



                  On Appeal from Cause No. 2014-0191 in the 159th
                  Judicial District Court of Angelina County, Texas



                      State’s Motion for Extension (Unopposed)



To the Honorable Justices of this Court:

         Appellee, State of Texas, moves for a 30-day extension of time to file its

brief.

                                            I.

         Undre the Texas Rules of Appellate Procedure, the general deadline to file

an appellee’s brief is 30 days after the date the appellant’s brief was filed. Tex. R.


                                            1
App. P.38.6(b). Appellant’s Brief was filed on October 7, 2015, giving the State

until Friday November 6, 2015 to file its brief.

       The State of Texas now requests a 30-day extension of time in which to file

its brief.

                                           II.

       Good cause exists for allowing the State additional time to file its brief for

the following reasons:

       1.    Counsel for the State has had a medical emergency and has been

under doctor’s care, and out of the office, since Monday November 2, 2015.

       2.    Counsel for the Appellant is unopposed to this extension, and State’s

Brief is substantively complete with additional time needed to review.

                                           III.

       From the above-listed reasons, the State has demonstrated that good cause

for the failure to be able to submit its brief by the Court’s deadline. This is the

State’s first motion for extension, and it is not brought for purposes of delay or

harrassment, but to see that justice is done.

       Wherefore, Appellee State of Texas prays that the Court grant its requested

30-day extension to file its State’s Brief in this matter.




                                            2
                                            Respectfully Submitted,

                                            /s/ April Ayers-Perez
                                            Assistant District Attorney
                                            Angelina County D.A.’s Office
                                            P.O. Box 908
                                            Lufkin, Texas 75902
                                            (936) 632-5090 phone
                                            (936) 637-2818 fax
                                            State Bar No. 24090975
                                            ATTORNEY FOR THE
                                            STATE OF TEXAS


                              Certificate of Service

      I certify that on November 6, 2015, a true and correct copy of the above

document has been forwarded to Al Charanza, by electronic service through

efile.txcourts.gov.


                                            /s/ April Ayers-Perez




                           Certificate of Conference

      I certify that on November 3, 2015, I conferred with Al Charanza about this

motion, and certify that he was unopposed to a 30-day extension.


                                            /s/ April Ayers-Perez


                                        3